Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on October 18, 2022 amends claims 1, 5-7, cancels 8-14 and adds new claims 16-27.  Claims 1-9 and 15-27 are pending.

Response to Arguments
Applicant's arguments filed on October 18, 2022 regarding the newly presented claim limitations have been fully considered and are unpersuasive.  The newly presented limitations in the independent claims, which necessitate a new grounds of rejection, are taught by Nakagawa as shown in the rejections that follow.

Applicant states that “Amended claim 1 now recites:
Feature A: pre-storing, in a first device, the condition that permits a second device to send a control instruction to control the aerial vehicle; obtaining, by the first device, information included in the control instruction; and determining, by the first device, whether the information included in the control instruction meets a condition pre-stored in the first device;
Feature B: receiving, by the first device, a control instruction from a second device and sending, by the first device, the control instruction to an aerial vehicle to control the aerial vehicle to perform an operation corresponding to the control instruction.”
Applicant believes that the newly presented limitation recited in the first and third clauses of claim 1 (i.e., alleged “distinguishing Feature A”) is not taught by Nakagawa.  Applicant cites Nakagawa at [0070] and alleges that “Nakagawa does not teach or suggest related information about weather and altitude is pre-stored in the first piloting terminal and the weather and altitude stored in the first piloting terminal, if matched, remote control unit 207 of server apparatus 20 transfers operation instructions for flight vehicle 10 that were received from second piloting terminal 50 to flight vehicle 10 via first piloting terminal 20.”  
Examiner disagrees based on what is disclosed in Nakagawa.  Nakagawa, at [0042] and [0044] in conjunction with Figs. 4 and 6, discloses and depicts a storage 33 of a first piloting terminal 300 and a storage 23 of a server apparatus 20.  Nakagawa at [0045] discloses that various functions of the server apparatus 20 are realized by predetermined software (program) being loaded to hardware, and that the reading and/or writing of data from/to memory 22 and storage 23 is facilitated by the communications apparatus 24.  Nakagawa at [0068] discloses that the determination unit 206 of the server apparatus 20 determines the main pilot (i.e., the pilot that controls the flight vehicle 10) based on information received by the first communication unit 204 from the first piloting terminal 30, but may also determine the main pilot based on information that the second communication unit 205 received from the second piloting terminal 50.  Examiner notes that information provided by either or both the first communication and second communication units received from the first and second piloting terminals is used by the determination unit to determine which pilot to use as the main pilot.  Examiner notes that in order to make a determination of which pilot to use, the determination unit must apply one or more conditions to the received information and that the one or more conditions must be stored in the storage 23 of the server apparatus 20.
As an example, Nakagawa, at [0070], discloses that the determination unit 206 specifies the flight environment of the flight vehicle based on information it previously received.  For the determination unit 206 to make a determination, Examiner notes that it must have stored and analyzed the received information before making a determination of which of the two pilots should be the main pilot, and that the determination would be based on difficulty level associated with environmental flight conditions.  Nakagawa at [0050] further discloses that in a case of a determination that the second piloting terminal 50 is to pilot flight vehicle 10, remote control unit 207 transfers instructions for flight vehicle 10 that were received from second piloting terminal 50 to flight vehicle 10.  Examiner notes that information, such as flight environmental data or pilot data used to specify pilot experience level, which was previously received, must be stored at the storage of the server apparatus, before the determination unit in the server apparatus can make the determination as to whether the first pilot or the second pilot should be allowed to send one or more control instructions to the flight vehicle.  Per Nakagawa at [0068] the Examiner notes that, in general, the determination unit determines whether the first pilot or the second pilot is selected based on the received information from either or both the first or second communication units received from the two piloting terminals.  This determination is made by way of using one or more conditions (i.e., whether the first pilot or second pilot better able to perform under severe environmental flight conditions and/or his/her pilot experience level).  Thus, Nakagawa teaches the newly presented limitations of the first and third clauses of claim 1.
Applicant further believes that alleged “distinguishing Feature B” is not taught by Nakagawa.  Applicant alleges that “In other words, in Nakagawa, the operation instructions for flight vehicle 10 is transmitted from the second piloting terminal 50, then to the server apparatus 20, then to the first piloting terminal 30, finally to the flight vehicle 10.  In contrast, in the present application, the control instruction is transmitted from the second device, then to the first device, finally to the aerial vehicle.”  Examiner notes that claim 1 recites a first device and a second device.  Examiner mapped the server apparatus to the recited first device.  Examiner mapped the second piloting terminal to the recited second device.  Thus, Nakagawa teaches all devices recited in alleged “distinguishing Feature B”.

Claim Objections
Claims 1, 6-7, 15, 18-22, and 25-27 are objected to because of the following informalities:
In claim 1, the words “in response to determining the information meets the condition, determining, by the first device the second device has permission …” should be changed to: “in response to determining that the information meets the condition, determining, by the first device that the second device has permission …”
In claim 15, the words “in response to determining the information meets the condition, determine, by the first device the second device has permission …” should be changed to:  “in response to determining that the information meets the condition, determine that, by the first device that the second device has permission …”
In claim 18, the words “The device according to claim 17, the processor is configured to:” should be changed to:  “The device according to claim 17, wherein the processor is configured to:”
In each of claims 6-7, the words “and in response to determining the …”should be changed to:  “and in response to determining that the …”.
In each of claims 19-21 and 25-27, the words “in response to determining the” should be changed to:  “in response to determining that the”.
In claim 22, the words, “in response to determining the information meets the condition, determine, by the first device the second device has permission …” should be changed to:  “in response to determining that the information meets the condition, determine that, by the first device that the second device has permission …”
In claim 22, the words “pre-store, in a first device, the condition that permits a second device to send a control instruction to control the aerial vehicle; receive a control instruction from a second device;” should be changed to “pre-store, in a first device, a condition that permits a second device to send a control instruction to control the aerial vehicle; receive a control instruction from a second device;” to address an antecedent basis issue.
The foregoing changes are required to correct antecedent basis, clerical and/or grammatical errors.  Examiner will examine the merits of the claims based on applying the above changes.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claims 22-27, the claims do not satisfy the STEP 1 requirement of the 2019 PEG because they are directed toward a computer readable storage medium and are not limited to non-transitory embodiments.  Claim(s) encompassing transitory embodiments of machine readable medium, such as Applicant’s claimed computer readable storage medium, have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to at least one non-transitory embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 15, and 22 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “pre-storing (or pre-store), in a first device, a condition that permits a second device to send a control instruction to control the aerial vehicle;” as recited in each of claims 1, 15, and 22.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “determining, by the first device, whether the information included in the control instruction meets the condition pre-stored in the first device;” as recited in each of claims 1, 15, and 22.
Otherwise, appropriate amendments are required.  No new matter should be added.
Dependent claims 2-14, 16-21, and 23-27 fail to resolve the deficiencies of independent claims 1, 15, and 21, respectively.  As a consequence, these claims are also rejected under 35 U.S.C. 112(a), first paragraph for the same reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Nakagawa et al. (US 2020/0278673).
Regarding claim 1, Nakagawa teaches an aerial vehicle control method, comprising: pre-storing, in a first device, a condition that permits a second device to send a control instruction to control the aerial vehicle; (see Nakagawa at [0042] in conjunction with Fig. 4 and [0044] in conjunction with Fig. 6 which depicts storage 33 of a first piloting terminal 300 and a storage 23 of the server apparatus 20; see Nakagawa at [0045] which discloses that various functions of the server apparatus 20 are realized by predetermined software (program) being loaded to hardware such as the processor 21 and memory 22, such that the processor 21 performs arithmetic computation and controls communication performed by communication apparatus 24 and the reading and/or writing of data from/to memory 22 and storage 23.  Nakagawa at [0049] discloses that the determination unit 206 determines whether first piloting terminal 30 or second piloting terminal 50 is to pilot flight vehicle 10, based on information that first communication unit 204 received from first piloting terminal 30, and that more specifically, determination unit 206 specifies a piloting experience level corresponding to first piloting terminal 30 based on information that first communication unit 204 received from first piloting terminal 30, and makes the aforementioned determination based on the specified experience level.  Nakagawa at [0068] further discloses that the determination unit 206 of the server apparatus 20 determines the main pilot (i.e., the pilot that controls the flight vehicle 10) based on information received by the first communication unit 204 from the first piloting terminal 30, but may also determine the main pilot based on information that the second communication unit 205 received from the second piloting terminal 50.  Examiner notes that information received is used to specify pilot experience level, such that the determination unit can make the determination as to whether the first pilot or the second pilot should be allowed to send one or more control instructions to the flight vehicle.  Examiner notes that the determination unit chooses the first pilot or the second pilot based on the received information using one or more conditions (i.e., whether the first pilot or second pilot better able to perform under severe environmental flight conditions and/or his pilot experience level).  Examiner notes that in order to make a determination of which pilot to use, the determination unit must apply one or more conditions to the received information and that the one or more conditions are stored in the storage 23 of the server apparatus 20.
receiving, by the first device, a control instruction from a second device; (see Nakagawa at [0065] which discloses that second piloting terminal 50 transmits operation instructions for flight vehicle 10 to server apparatus 20 (step S29).  Remote control unit 207 of server apparatus 20 transfers operation instructions for flight vehicle 10 that were received from second piloting terminal 50 to flight vehicle 10, thus performing remote control of flight vehicle 10 (steps S30 and S31).  Such instructions are transmitted to flight vehicle 10 via first piloting terminal 30 (step S32).  Examiner maps one of the operation instructions to control instruction.  Examiner maps the second piloting terminal to the second device.  Examiner maps the server apparatus (including its remote control unit) and/or first piloting terminal to the first device.)
obtaining, by the first device, information included in the control instruction; determining, by the first device, whether the information included in the control instruction meets the condition pre-stored in the first device; (see Nakagawa at [0050] which discloses that in the case of a determination that second piloting terminal 50 is to pilot flight vehicle 10, remote control unit 207 transfers instructions for flight vehicle 10 that were received from second piloting terminal 50 to flight vehicle 10; see Nakagawa at [0068] which discloses that the determination unit 206 determines the main pilot (i.e., the pilot that controls the flight vehicle 10) based on information received by the first communication unit 204 from the first piloting terminal 30, but may also determine the main pilot based on information that the second communication unit 205 received from the second piloting terminal 50.  Thus, Examiner notes that information may be provided by either or both the first communication and second communication units received from the first and second piloting terminals.
Nakagawa at [0070] further discloses flight environment information such as wind-related information such as wind direction and wind speed, and weather-related information such as clear sky, clouds, fog, rain, snow, and thunder. may be acquired by the first communication unit 204, for example, (or as Nakagawa at [0068] discloses that both communication units 204, 205 may acquire information from their respective piloting terminals) are transmitted to the server apparatus 20 for use by the determination unit 206 to determine which pilot would be the main pilot.  Examiner notes that this flight environment information transmitted to the server apparatus corresponds to information included in the control instruction.  Nakagawa at [0070] further discloses that the determination unit 206 may specify the flight environment of the flight vehicle 10 based on this information.  Examiner notes that the specifying of the flight environment of the flight vehicle may be included in the operation instructions that are transferred to the appropriately determined main pilot.  Examiner further noted that the information may be used by the determining unit of the server apparatus to determine which pilot would be the main pilot that receives the operation instructions.)
in response to determining that the information meets the condition, determining, by the first device, that the second device has permission to send the control instruction; and sending, by the first device, the control instruction to an aerial vehicle to control the aerial vehicle to perform an operation corresponding to the control instruction (see Nakagawa at [0050] which discloses that in a case of a determination that second piloting terminal 50 is to pilot flight vehicle 10, remote control unit 207 in the server apparatus 20 uses first communication unit 204 to notify first piloting terminal 30 that flight vehicle 10 is to be piloted by second piloting terminal 50, and upon receiving permission in response to the notification, transfers instructions for flight vehicle 10 received from second piloting terminal 50 to flight vehicle.  Alternatively, Nakagawa at [0065] discloses that such instructions are transmitted to flight vehicle 10 via first piloting terminal 30 (step S32), and flight vehicle 10 flies in accordance with such instructions.  Further, Nakagawa at [0069] further discloses that  in a case where flight vehicle 10 can directly connect to and perform communication on network 60, such operation instructions are transferred to flight vehicle 10 via network 60 without passing through first piloting terminal 30.  Examiner notes that the instruction(s) may be sent from the second piloting terminal to the flight vehicle via the first piloting terminal or directly to the flight vehicle which corresponds to sending, by the first device, the control instruction to an aerial vehicle to perform an operation corresponding to the control instruction.)

Regarding claim 2, Nakagawa teaches the method according to claim 1, wherein before the receiving, by a first device, a control instruction from a second device, the method further comprises: receiving, by the first device, a control request of the second device, the control request being used for requesting to control the aerial vehicle; (see Nakagawa at [0064] which discloses that the remote control unit 207 notifies the first piloting terminal that flight vehicle 10 is to be operated by second piloting terminal 50 and that when this notification is output to first piloting terminal 30, and the pilot performs an operation signifying permission for the notification, the first piloting terminal 30 transmits permission for the notification.  Examiner maps the notification (which requires permission) to the recited control request.)
and assigning, by the first device to the second device according to the control request, permission to control the aerial vehicle (see Nakagawa at [0064] which discloses that control unit 207 notifies second piloting terminal 50 that the main pilot is to be changed from first piloting terminal 30 to second piloting terminal 50; furthermore, see Nakagawa at [0065] which discloses that the piloting assister receives the aforementioned notification, and pilots flight vehicle 10 by operating second piloting terminal 50.)  
Regarding claim 3, Nakagawa teaches the method according to claim 1, wherein before the receiving, by a first device, a control instruction from a second device, the method further comprises: assigning, by the first device to at least one device connected to the first device, permission to control the aerial vehicle (see Nakagawa at [0064] which discloses that the pilot signifies permission by performing an operation and that the first piloting terminal 30 transmits permission for the notification.  Nakagawa at [0064] further discloses that the remote control unit 207 notifies second piloting terminal 50 that the main pilot is to be changed from first piloting terminal 30 to second piloting terminal 50.)
Regarding claim 4, Nakagawa teaches the method according to claim 3, further comprising: sending, by the first device, information about the assigned permission to a corresponding device (see Nakagawa at [0064] which discloses that when the notification is output to the first piloting terminal 30, the first piloting terminal 30 transmits permission for the notification to server apparatus 20.  Examiner maps the server apparatus to a corresponding device.)
Regarding claim 5, Nakagawa teaches the method according to claim 1, wherein the information included in the control instruction includes a control function corresponding to the control instruction, the determining, by the first device, whether the information included in the control instruction meets the condition pre-stored in the first device comprises: determining, by the first device, a control function corresponding to the control instruction; determining, by the first device, whether the second device has permission corresponding to the control function; and in response to determining the second device has permission, determining, by the first device, that the second device has the permission to send the control instruction (see Nakagawa at [0072] which discloses that in a case where there are two second piloting terminals 50 (i.e., in a case where there are two piloting assisters), assume that one second piloting terminal 50 is a terminal for assisting the piloting of flight vehicle 10 by the pilot, and that the other second piloting terminal 50 is a terminal for assisting image capturing performed by the pilot with use of flight vehicle 10.  In this case, the piloting assisters can each perform operations for image capturing or flight of flight vehicle 10 in accordance with their own assistance objectives by using their second piloting terminals 50 while viewing corresponding images.  Examiner maps either assisting the piloting of flight vehicle or assisting image capturing to a control function corresponding to the control instruction.)
Regarding claim 6, Nakagawa teaches the method according to claim 1, wherein the information included in the control instruction includes a time at which the second device sends the control instruction, the determining, by the first device, whether the information included in the control instruction meets the condition pre-stored in the first device comprises: determining, by the first device, the time at which the second device sends the control instruction; determining, by the first device, whether the sending time falls into a time period which permits the second device to send a control instruction to control the aerial vehicle; and in response to determining that the sending time falls into the time period, by the first device, that the second device has the permission to send the control instruction (see Nakagawa at [0061-0068] which discloses conditions whether first piloting terminal 30 or second piloting terminal 50 is to be the main pilot of flight vehicle 10, based on the information that first communication unit 204 and/or second communication unit 205 received from first piloting terminal 30 and/or second piloting terminal 50; see Nakagawa at [0070] which discloses flight environment which includes, for example, wind-related information and weather-related information and how the first piloting terminal 30 acquires information for specifying such conditions by measurement on its own or from a predetermined measurement apparatus, and transmits the acquired information to server apparatus 20, where a determination unit 206 of server apparatus 20 specifies the difficulty level of the flight of flight vehicle 10 based on such flight environment conditions.  Nakagawa at [0070] discloses that such weather-related information may be used to determine whether to the first pilot or the second pilot as the main pilot.  Examiner notes that the time(s) in which flight environment conditions are such that it is advantageous for the piloting assister to be the main pilot corresponds to the time(s) at which the second device sends the control instruction and that these time(s) meet the permission possessed by the second device.)
Regarding claim 7, Nakagawa teaches the method according to claim 1, wherein the information included in the control instruction includes a position of the second device, the determining, by the first device, whether the information included in the control instruction meets the condition pre-stored in the first device comprises: obtaining, by the first device, the position information of the second device; determining, by the first device, whether the position of the second device falls into an area that permits the second device to send a control instruction to control the aerial vehicle; and in response to determining that the position of the second device falls into the area, determining, by the first device, that the second device has the permission to send the control instruction (see Nakagawa at [0061-0068] which discloses conditions whether first piloting terminal 30 or second piloting terminal 50 is to be the main pilot of flight vehicle 10, based on the information that first communication unit 204 and/or second communication unit 205 received from first piloting terminal 30 and/or second piloting terminal 50; see Nakagawa at [0063] which discloses that for example, the higher the altitude of flight vehicle 10 is, and the smaller the battery amount of flight vehicle 10 is, or the closer the distance between flight vehicle 10 and the work object is, that is to say the higher the match with predetermined conditions deemed to result in difficult piloting of flight vehicle 10 is, then the higher determination unit 206 determines the difficulty level of the piloting of flight vehicle 10 to be.  In this way, based on information that first communication unit 204 received from first piloting terminal 30, determination unit 206 specifies the piloting experience level of the pilot and the difficulty level of the piloting performed by the pilot, determines that the pilot is to be the main pilot if the piloting experience level of the pilot is greater than or equal to the piloting difficulty level, and determines that the piloting assister is to be the main pilot if the piloting experience level of the pilot is less than the piloting difficulty level.  Examiner notes that the higher the altitude of the flight vehicle and/or the closer the distance between the flight vehicle and the work object is, corresponds to position information of the first device or second device relative to the flight vehicle.  Examiner further notes that the distance between the flight vehicle and work object corresponds to the flight vehicle being within a certain radius or within a certain area from the work object.  Examiner notes that the piloting assister, having a higher level of pilot experience may pilot the flight vehicle when the position of the flight vehicle is outside of an area specified by the distance or radius from the work object, for example, and that this corresponds to when the position information of the second device meets the permission possessed by the second device.

Claims 15-21 are directed toward a device that performs the steps recited in methods of claims 1-7.  The cited portions of Nakagawa used in the rejections of claims 1-7 teach the limitations recited in the device of claims 15-21.  Therefore, claims 15-21 are rejected under the same rationale used in the rejections of claims 1-7.
Claims 22-27 are directed toward a computer readable storage medium that performs the steps recited in methods of claims 1-3 and 5-7.  The cited portions of Nakagawa used in the rejections of claims 1-3 and 5-7 teach the limitations recited in the device of claims 22-27.  Therefore, claims 22-27 are rejected under the same rationale used in the rejections of claims 1-3 and 5-7.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661